DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 02/09/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,312,161, US Patent 10,325,798 and US Patent 10,886,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, an apparatus for aligning a first wafer with a second wafer, having the following features: a device configured to detect local alignment errors that have occurred to strain and /or distortion of the first wafer relative to the second wafer using at least one of a first strain map and/or a first position map of the first wafer and a second strain map and/or a second position map of the second wafer; at least one receiving device configured to receive and hold at least one of the first wafer and the second wafer on a holding surface thereof via holding means, the at least one receiving device comprising temperature-controllable compensation means for at least partial active compensation of local and/or global distortions of the held at least one of the first wafer and the second wafer; and alignment means for aligning the first wafer with the second wafer, the 

With respect to claim 2, the prior art of record fails to teach or suggest, a method for aligning a first wafer with a second wafer, comprising: detecting, via a detecting device, local alignment errors that have occurred due to strain and/or distortion of the first wafer relative to the second wafer using at least one of a first strain map and/or a first position map of the first wafer and a second strain map and/or a second position map of the second wafer; receiving, on at least one receiving device, at least one of the first wafer and the second wafer; holding, on a holding surface of the at least one receiving device via holding means thereof, the at least one of the first wafer and the second wafer; at least partially compensating, via temperature-controllable compensation means of the at least one receiving device, local and/or global distortions of the held at least one of the first wafer and the second wafer; aligning, via alignment means, the first wafer with the second wafer, the aligning comprising supplementing the at least partial compensating based on the at least one of the first strain map and/or the first position map of the first wafer and the second strain map and/or the second position map of the second wafer; and verifying, via the detecting device, whether the aligning is successful.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TIMOR KARIMY/Primary Examiner, Art Unit 2894